Exhibit 10.2
 
August 11, 2010
 
Mr. Tony Genito
640 Glenover Drive
Alpharetta, GA 30004


Dear Tony,
 
As you are aware, the Company recently announced the relocation of the corporate
headquarters of Spectrum Brands from Atlanta, Georgia to Madison, Wisconsin.  It
is the Company’s intention to complete this transition in an orderly manner,
focused on ensuring that the functions located in the Atlanta office continue to
deliver on all of their requirements while maintaining the highest professional
conduct during this transition.
 
In connection with, we are extremely pleased that you accepted our offer to
remain in your current role as the Company’s Chief Financial Officer and set up
permanent residence in the Madison, Wisconsin area and will establish permanent
residence in Madison. While many of your current team members have not yet
determined affirmatively whether they are able and willing to relocate, you will
have the ability to build the CFO organization here in the Madison, WI Corporate
Headquarters.
 
In connection with this decision to remain in the CFO role in Madison, we will
be pleased to provide the following compensation and relocation related items.
 
Relocation:
 
Projected Relocation Date of  September 30, 2010 with full Executive Relocation
Benefits, in accordance with Company policy. (Detail to be provided under
separate cover.)
 
Retention-Related Compensation:
 
Retention Bonus:
 
Up to $500,000.00 (minimum $100,000.00), subject to taxes and withholding, based
upon the completion of the following responsibilities:
 
1)  
Transition of all finance functions from Atlanta to Madison

 
2)  
Completion of all successful required public filings on a quarterly, annual and
merger-related basis

 
3)  
Identification of replacements for all key finance functions that relocate to
Madison

 
4)  
Compliance with all contractual obligations.

 


 
1

--------------------------------------------------------------------------------

 
 
The Retention Bonus shall be paid no later than June 16, 2011, provided you are
employed on such date. Final determination of the amount of the Retention Bonus
is subject to the discretion of the CEO.
 
Retention Stock Grant:
 
A restricted stock grant in the value of $500,000.00 to vest in equal thirds
annually over a three-year period.  Grant date anticipated to be equal to date
of relocation (defined by your establishment of a primary address to Madison, WI
location.)
 
Executive Incentives:
 
Management Incentive Program (MIP) & Long Term Incentive Program (LTIP):
 
In addition, you would be eligible to continue to participate in the Management
Incentive Plan at your current target levels, as well as the equity compensation
program, notwithstanding the general program requirement that you remain
employed through the payment or vesting dates. The approved equity plan for FY
2011 and FY 2012 would grant you performance-based restricted stock of 77,778
shares and performance-based restricted options of 33,333 shares that would vest
upon hitting the approved performance measures 50% on the first anniversary date
of the grant and 50% on the second anniversary date of the grant.
 
Modification of Employment Agreement Dated June 9, 2008:


This letter does not impact the terms of your Employment Agreement dated June 9,
2008 (“Employment Agreement”) and all terms and conditions of your Employment
Agreement remain unchanged, except as expressly modified in this letter, and
except that your principal place of business for purposes of paragraph 1 of the
Employment Agreement shall be considered Madison, Wisconsin.


The Company and Mr. Genito acknowledge that Mr. Genito’s Employment Agreement
includes a provision permitting Mr. Genito to terminate his employment with the
Company for Good Reason upon the occurrence of certain events including upon the
relocation of Mr. Genito’s principal place of employment to a new location more
than a specified distance from his current place of employment.  Such
termination for Good Reason would be treated, for purposes of Mr. Genito’s
Employment Agreement, as a termination by the Company without Cause.  The
Company and Mr. Genito agree that (i) Mr. Genito will not be required to
relocate on a permanent basis to Madison, Wisconsin prior to September 30, 2010
and (ii) that Mr. Genito will not elect to terminate his employment for Good
Reason as a result of the request to relocate to Madison, Wisconsin and, as
noted above, after Mr. Genito relocates to the Madison, Wisconsin area, the
principal place of his employment for purposes of paragraph 1 of his Employment
Agreement shall be Madison, Wisconsin.
 
 
 
2

--------------------------------------------------------------------------------

 
 
While this letter is a confirmation of our offer to you of employment and
compensation, it is not meant to imply or constitute an employment contract, or
alter in any way the mutually understood “employment at will” relationship
between you and Spectrum Brands. If we terminate your employment early, your
severance payments, as well as the other benefits listed above, will commence
immediately following your termination in accordance with, where applicable,
your Employment Agreement.  All payments are subject to applicable taxes.
 
On behalf of Spectrum Brands, your efforts, hard work and commitment are very
much appreciated. Your cooperation in effecting a seamless translation of your
function from Atlanta to Madison is vital to the success of the Company. Thank
you for your dedication in making this happen and we welcome you and your family
to Madison.
 
In order to acknowledge acceptance, please execute where called for below.
 
Sincerely,
 
     /s/David R. Lumley 

David R. Lumley
 
Chief Executive Officer
 
 
 
      /s/Tony Genito         
 
Executive:  Tony Genito
 
 
3

--------------------------------------------------------------------------------